Citation Nr: 1105583	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  10-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for Department of 
Veterans Affairs (VA) dependency and indemnity compensation 
(DIC), death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to July 1989.  
He died in October 1997.  The appellant is the claimed surviving 
spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Paul, 
Minnesota.

The appellant indicated on her substantive appeal that she may be 
able to attend a Board hearing at a local VA office with the 
assistance of additional people.  However, in November 2010, she 
submitted a statement in which she noted that "there is No Way 
[she] can appear before [the] [B]oard regarding a hearing."  
Such statement, the Board finds, constitutes a withdrawal of her 
request for a Board hearing.  See 38 C.F.R. § 20.702(e) (2010). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant were married from April 1969 to 
April 1994 and divorced in April 1994; they did not remarry.

2.  The Veteran remarried following the April 1994 divorce.

3.  The Veteran died in October 1997.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1541 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1(j), 3.3, 3.50, 3.52 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, when the 
law, and not the facts, are determinative of the issue on appeal, 
no further development under the VCAA or previously existing law 
is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending matter 
and could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

Such is the case in this appeal.  Consequently, the Board is not 
required to address efforts to comply with the VCAA with respect 
to the appellant's appeal for recognition as the surviving spouse 
for purposes of establishing eligibility for VA dependency and 
indemnity compensation, death pension, and accrued benefits.  

Legal Criteria and Analysis

Dependency and indemnity compensation (DIC), death pension, and 
accrued benefits are payable to a veteran's surviving spouse when 
statutory and regulatory requirements have been met.  38 U.S.C.A. 
§§ 1310, 1541, 5121 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.3(b)(4), 3.5(a), 3.1000(a), (d)(1) (2010).  For the purpose 
of eligibility to receive VA benefits, "surviving spouse" means 
a person of the opposite sex whose marriage to a veteran meets VA 
requirements described below who was the spouse of the veteran in 
question at the time of the veteran's death, and, in general, 
continuously lived with the veteran from the date of marriage to 
the date of death (except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without the 
fault of the spouse), and has not remarried or openly held 
oneself to the public to be the spouse of another person.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) (2010).  
For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2010).

In a VA Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a Surviving 
Spouse or Child) filed in July 2009, the appellant filed a claim 
for entitlement to VA death benefits as the Veteran's surviving 
spouse.  The appellant indicated that she and the Veteran married 
in April 1969, but they had subsequently divorced in April 1994.  
She also reported that the Veteran remarried shortly thereafter 
in 1994 and that he remained married to this other woman until 
his death in October 1997.  

In written statements of record, the appellant asserts that she 
is entitled to VA benefits as she was married to the Veteran for 
nearly 25 years, as their divorce was caused and necessitated by 
his infidelity, and as she had raised his children (her 
stepchildren) during their marriage.  The Board, while 
sympathetic to the appellant's contentions, is unfortunately 
unable to provide a legal remedy in this case.  Owings v. Brown, 
8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'")).  The essential facts are clear and 
not in dispute.  The appellant and the Veteran were married in 
1969 and divorced in 1994.  There is no evidence or argument that 
they had attempted to remarry each other or enter a common-law 
marriage.  The appellant does not contend otherwise and, in fact, 
she admits that the Veteran remarried another following the 1994 
divorce.  

Once divorced, for any reason, a spouse may not be recognized as 
a surviving spouse for VA benefits purposes.  See 38 U.S.C.A. § 
101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) (2010).  Therefore, 
the Board must conclude that the appellant is not a "surviving 
spouse" for purposes of establishing eligibility for VA DIC, 
death pension, or accrued benefits.  As the law is dispositive of 
this claim, it must be denied for lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is specifically 
prohibited from granting benefits that are not authorized by law, 
regulation, precedent decision of VA General Counsel, or 
instruction from the Secretary of VA.  38 U.S.C.A. § 7104(c) 
(West 2002).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for purposes of establishing eligibility for DIC, death pension, 
and accrued benefits, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


